UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2244


GLORIA YAMILETH HERNANDEZ-GUZMAN; Y.I.R.H.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 17, 2019                                           Decided: June 14, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Hans Christian Linnartz, Raleigh, North Carolina, for Petitioners. Joseph H. Hunt,
Assistant Attorney General, Derek C. Julius, Assistant Director, Kate D. Balaban, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gloria Yamileth Hernandez-Guzman and her minor child, natives and citizens of

Honduras, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the Immigration Judge’s denial of Hernandez-Guzman’s

requests for asylum and withholding of removal. We have thoroughly reviewed the

record, including the transcript of Hernandez-Guzman’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and

that substantial evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Hernandez-Guzman (B.I.A. Sept. 26, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                    PETITION DENIED




                                            2